Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of Radhakrishnan et al. It would be obvious from Radhakrishnan et al to include seaweed or seaweed extract in the composition of Krysiak. Applicant’s argument, that the reference to seaweed in Paragraph [0010] of Radhakrishnan et al is the prior art and it relates to use with plant growth stimulating compounds, not fertilizers, is not convincing. Paragraph [0010] of Radhakrishnan et al discloses that red seaweeds are known to aid seed germination, elongate root and retain stem moisture in the soil. This teaching is not denigrated by the fact that it occurs in the context of the prior art. One would appreciate from this disclosure of Radhakrishnan et al that the addition of seaweed would mitigate the difficulties disclosed in Paragraph [0043] of Krysiak. Applicant’s argument, that Radhakrishnan et al do not disclose seaweed extract, and that applicant claims a fertilizer, not a biostimulant, is not convincing. Radhakrishnan et al disclose in Paragraph [0010] that seaweed extracts are a rich source of macronutrients and micronutrients. One would appreciate from such disclosure of Radhakrishnan et al that the addition of seaweed extracts to the composition of Krysiak would .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of Radhakrishnan et al as applied to claim 1 above, further in view of Kratz et al, even further in view of Goodwin. It would be further obvious from Kratz et al to spray the WSPAM in the process of Krysiak in the form of an oil emulsion of the WSPAM. It would be further obvious from Goodwin to blend the agglomerates of Krysiak with polymer coated urea. Applicant’s argument, that it is not a simple process to make an oil emulsion of PAM, as the proper type(s) of PAM should be used, at an effective rate, and mixed with proper technique to ensure even distribution, is not convincing, since one of ordinary skill in the art could make such an oil emulsion of WSPAM with routine experimentation.

Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak in view of Le. It would be obvious from Le to include a humic substance in the composition of Krysiak. Applicant’s argument, that Le teaches selecting specific microbial species and strains and combining them with nitrogen (urea) and humic acid, is not convincing. Le teaches in Paragraph [0002] that humic acid is commonly used as a soil supplement in agriculture. It would be obvious from such disclosure of Le to include humic acid in the composition of Krysiak, since the composition of Krysiak serves as a soil conditioner. Applicant’s argument, that claim 10 recites an amount of 0.25% to about 10% of humic substances per total product weight, is not convincing. Krysiak suggest in Paragraph [0022] that the iron supplement system can comprise about 45% magnetite and about 45% gypsum, which would suggest that the amount of humic acid could be about 10%.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736